Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s Amendment and Response to Restriction/Election Requirement filed on 11/29/2021, wherein claim 7 is canceled and claim 1 is amended. No claims are added.
Claims 1-3, 5, 6, 10-14, 34, 36, 38-41 and 44-46 are pending in the instant application.  
Election/Restrictions
Applicants’ election, without traverse, for the invention of Group I drawn to a method of preventing, inhibiting or treating an upper respiratory condition by administering N-acetylneuraminic acid, encompassing claims 1-3, 5, 6 and 10-14, in the reply filed on 11/29/2021 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 34, 36, 38-41 and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-3, 5, 6, 10-14 will be examined on the merits herein.




Priority
The application is a National Stage entry of PCT/IB2018/001278 filed on 10/11/2018, which claims priority to provisional applications 62/613232 and 62/570937, filed on 1/3/2018 and 10/11/2017, respectively.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5, 6, 10-14 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for inhibiting or treating upper respiratory tract conditions, does not reasonably provide enablement for preventing upper respiratory tract conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
 With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method for preventing, inhibiting or treating upper respiratory tract conditions.  	Relative skill of those in the art:   The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the concepts of prevention.  The term “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary (the measures available to reduce or eliminate long-term impairments and disabilities, minimize suffering caused by existing departures from good health, and to promote the patient's adjustment to irremediable conditions). Tertiary prevention is most relevant as used in the context of the instant invention.  Thus, the full scope of the 
Amount of guidance/Existence of working examples:  
The instant specification provides a general description of a method of prevention.  However, there are no working examples that show results that the claimed method is effective at preventing, including eliminating, upper respiratory conditions, commensurate with the full scope of the claim. 	Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of NANA to both healthy individuals and individuals having an array of upper respiratory conditions, to determine if the claimed method can be used in the fully claimed scope to treat and prevent such conditions.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Specifically, there is insufficient disclosure enabling the use of mannuroninc acid as a thixotropic agent.
 With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method for preventing, inhibiting or treating upper respiratory tract conditions, by administering an intranasal composition comprising mannuroninc acid as a thixotropic agent.  	Relative skill of those in the art:   The relative skill of those in the art is low because the prior art is silent on the use of mannuroninc acid as a thixotropic agent. The art is replete with descriptions of alginate as a thixotropic agent (see Sher et al. as a representation of said art), wherein alginate comprises mannuronic acid repeat units. However, how alginate affects the thixotropy of a solution is related to its properties as a polymer. Thus, there is no reasonable assurance that using a monosaccharide such as Amount of guidance/Existence of working examples:  
The instant specification provides a general description of using mannuronic acid as a thixotropic agent at p. 6. However, there is no evidence cited or presented supporting mannuroninc acid as a thixotropic agent nor are there any working examples even using mannuronic acid let alone examining the thixotropy of compositions with mannuronic acid. 	Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments, with no guidance from the prior art, to first establish the mannuroninc acid could be used as a thixotropic agent and then follow that with further experiments to demonstrate its effectiveness as a hypothetical thixotropic agent in intranasal compositions, to determine if the claimed method can be used in the fully claimed scope.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the nature of the claims, the low level of one of skill in the art, the amount of guidance provided, and the lack of working examples, one of skill in the art would be burdened with undue 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, PTO-892), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, PTO-892).
Wang et al. exemplifies a method for treating influenza or seasonal allergies via intranasal administration of a composition comprising 0.5-10 mg/mL or 0.1-20 mg/kg N-acetylneuraminic acid (Neu5Ac), where administration is once or twice daily.(¶0192, 0250-0256, 0286, 0344)
Wang does not teach the pH of the Neu5Ac composition.
Ryan et al. discloses the results of a study examining the efficacy of a nasal spray lacking conventional preservatives, such as benzalkonium chloride, but maintaining a preserved and sterile composition by adjusting the formulation to be acidic, specifically at pH 2.5, and concluded that such a composition is effective at maintaining a sterile solution and provides a distinct benefit to users by eliminating the tissue damaging effects of conventional preservatives. (entire document)

With respect to the instantly claimed amounts and ranges, the values overlap with that of the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, PTO-892), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, PTO-892), further in view of Sher et al. (US 2016/0038518, PTO-892).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach nasal compositions with a thixotropic agent. 
Sher et al teaches compositions comprising thixotropic agents, including alginates, that can be formulated for nasal administration. (¶0143, 0169-0171)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to include a thixotropic agent, as per Sher. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623